 INTL. UNION OF OPERATING ENGINEERS, LOC. 139International Union of Operating Engineers, LocalNo. 139(Camosy Construction Co., Inc.)andCharles H. Schlitz.Case 30-CB-154June 24, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn February 7, 1968, Trial Examiner Arthur M.Goldberg issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in the unfair labor practices alleged in thecomplaint, and recommending that the complaintbe dismissed in its entirety, as set forth in the at-tached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and a supporting brief. TheRespondent filed cross-exceptions to the Decisionand an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion, the exceptions, cross-exceptions, and briefs,and the entire record in the case and finds merit incertain of the General Counsel's exceptions. Ac-cordingly, the Board adopts the Trial Examiner'sfindings, conclusions, and recommendations only tothe extent that they are consistent with the follow-ing.The Trial Examiner found,inter alia,that a $286levy which the Respondent Union sought to imposeupon Charles H. Schlitz as a condition of employ-ment under a lawful union-security agreement wasvalid under the Act. We do not agree.The Respondent, Local 139 of the InternationalUnion of Operating Engineers, consists of threecomponent parts, Local 139, known as the MotherLocal, and the B and C branches. The initiation feeis $286 for Mother Local members and $118 for Bbranch members. The initiation fee for C branch isnot relevant to the instant proceeding.Charles Schlitz, the Charging Party, had been amember of the Union's B branch from 1952 until1961. During this period and until he began work-ing for Camosy Construction in May 1967, Schlitz' In its demand for the lesser amount,the Union made the mistake, underits own rules,of adding the $20 International feeWe view this additionalamount as erroneously requested by the business agent involved,and we do173was employed by a company that did not have acontract with the Union. In 1961 Schlitz ceasedpaying dues.About 6 months after he discontinuedhis dues payments, Schlitz received a notice ofsuspension from the Union.The constitution of the International of whichRespondentUnion is a local provides that amember who is suspended for nonpayment of duesmust pay all back dues owed and a $20 fee to theInternational in order to regain good standing in theUnion. However, in 1965, the Respondent Unionpassed a resolution allowing suspended membersthe option of paying $286 (an amount equal to theMother Local's initiation fee) in lieu of the sum ofback dues owed plus the $20 fee.InMay 1967, Schlitz began working as a craneoperator for Camosy Construction, a companywhich has a union-security agreement with theRespondentUnion.The events immediatelypreceding and following Schlitz' employment withCamosy are more fully set forth in the attachedTrial Examiner's Decision. For purposes of resolv-ing the issue herein, the following factual summarywill suffice.Sometime in April Schlitz had contacted theUnion and inquired as to what action would benecessary in order to regain good standing therein.He was erroneously informed that he had to pay$118 (an amount equal to the B branch initiationfee). Thereupon, Schlitz sent the Union a check for$118 and began working for Camosy.Subsequently it was discovered that an error hadbeen committed. Schlitz was informed that he owed$674, an amount including all past unpaid dues andthe $20 International fee. However, he was toldthat under the 1965 policy he had the option ofpaying a lesser amount characterized as the"reduced structure." Schlitz refused to pay eitheramount.' Thereafter, the Union informed CamosyConstruction of Schlitz' indebtedness to it. Sub-sequently, a union business agent visited the jobsiteon which Schlitz was working and threatened tohave him removed and picket the job if Schlitz didnot straighten out his affairs with the Union within2days.The conversation was overheard byCamosy's job superintendent who reported it to theoperations manager. The superintendent was con-cerned about the possibility that the job would bepicketed and closed down. As a result, the nextday, a Friday, Schlitz was told not to return to workon Mondayunlesshe had settled his problems withthe Union.Schlitz was not able to resolve his difficulties and,consequently, was out of work for a week.Duringthat period of timehe filed theinstant charges.When Camosy Construction was advised by Schlitznot believe that the Union would have ultimately pressed for its inclusion.Therefore,we will not predicate the finding of a violation on the demandfor the $20 fee.172 NLRB No. 12 174DECISIONSOF NATIONALLABOR RELATIONS BOARDthat resolutionof the problem would not be im-mediate,Schlitzwas asked to anddid return towork.It is well settled that a union'sdemand for pay-ment of backdueswhicharose during a periodwhen there was no obligation to maintain member-shipcannot lawfullybe imposed as a condition ofemployment,even under a valid union-securityagreement.2The Unioncharacterizesthe $286 levy soughtherein as a "reinstatementfee."We do not agree.Rather,we view theUnion's policy ascreating anupper limit on the amount of indebtednessfor backdues which it will seekto collect froma suspendedmember.It is only when the sum ofthe suspendedmember's dues indebtednessand the $20Interna-tional fee exceeds$286 that thatamount is im-posed.The Respondent Union sought to conditionSchlitz'employmentupon the payment of its $286levy,3 and,in fact,caused Schlitzto lose 1 week ofemployment.The self-termed"reinstatement fee"imposed bythe RespondentUnion was,in actuality,a camouflagedattempt to collect back dues whicharose duringa period whenSchlitz wasunder noobligation to maintain membershipin the Union.Accordingly, we find that the conduct of theRespondent,in seeking to imposeits $286 levy as aconditionof Schlitz'employment and in causinghim to lose1week'swork, violated Section8(b)(I)(A) and (2) of the Act.4THE REMEDYHaving found that the Respondent Union has en-gaged in unfairlabor practices in violation of Sec-tion 8(b)(1)(A) and (2) of the Act, we shall orderRespondentUnion to ceaseand desisttherefromand take certainaffirmative action whichisneces-sary to remedy and remove the effects of the viola-tion and to effectuate the policiesof the Act. Wehave foundthat Respondentunlawfully sought toaffect the employmentstatus ofCharles H. Schlitzand did, in fact,illegally cause him to loseIweek'semployment.Therefore,we shall orderthat theRespondentUnion notify the Employer that it hasno objectionto the continuedemployment ofSchlitz and that Respondentmake him whole forany loss of pay he may have suffered by payment tohim of a sum of moneyequal to what he normallywouldhave earned duringthe period in which theRespondent caused himto be unemployedless netearnings during said period,together with interestthereon atthe rate of 6 percentper annum.5In view of the foregoing findings, we make thefollowing conclusions of law.CONCLUSIONS OF LAW1.Camosy Construction Co., Inc.,is engaged incommerce within the meaning of Section2(6) and(7) of the Act.2.Respondent is a labor organization within themeaning of Section2(5) of the Act.3.By attempting to cause and causing CamosyConstructionCo., Inc.,todiscriminate againstCharlesH. Schlitz,in violationof Section8(a)(3)of the Act, theRespondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section8(b)(1)(A) and (2) of the Act.4.The aforesaidunfair labor practices affectcommerce within the meaningof the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board hereby orders that the Respon-dent, International Union of Operating Engineers,Local No.139, its officers, agents, and representa-tives, shall:1.Cease and desist from:(a) Causing or attempting to cause Camosy Con-struction to discriminate against Charles H. Schlitzor any other of its employees in violation of Section8(a)(3) of the Act.(b) In any like or related manner restraining orcoercing employees of Camosy Construction in theexercise of the rights guaranteed in Section 7 of theAct except to the extent that such rights may be af-fected byan agreement requiring membership in alabor organization as a condition of employment inaccordance with Section 8(a)(3) of the Act.2.Take the following affirmative action neces-saryto effectuate the policiesof the Act:(a) Notify Camosy Construction,in writing, thatit has no objection to the continued employment ofCharles H. Schlitz and furnish Charles H. Schlitz acopyof such notification.(b) Make whole Charles H. Schlitz for any loss ofpay which he may have suffered as a result of thediscrimination against him in the manner set forthin the sectionof theDecision above entitled "TheRemedy."(c) Post at its offices at Kenosha and Milwaukee,Wisconsin,copies of the attached notice marked"Appendix."6 Copies of said notice,on forms pro-' Local545,InternationalUnionof Operating Engineers, AFL-CIO(Joseph Sarceno & Sons,Inc), 161NLRB1114, Spector FreightSysteun,hic, 123 NLRB43, enfd 273F 2d 272 (C A 8), cert denied 362 U.S962;Local 159, International Union, UAW (Bendi.s Aviation Corporation),99 NLRB1419;FerroStampingand Manufacturing Co,93 NLRB 1459.' The Union also sought$56 in advance dues from Schlitz. As we agreewith the Trial Examiner's conclusion that this aspect of the case was notfully litigated, we do not find it necessary to speculate as to whether thatdemand,when made a condition of employment,would violate the Act.' In making the foregoing findings we deem it unnecessary to pass uponthe Trial Examiner's analysis of the line of reinstatement fee cases cited inhis decision' Isis Plumbing & Heating Co.,13 8 NLRB 716.°In the event that this order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words"a Decision andOrder,"the words"a Decree of the United States Court of Appeals, En-forcing an Order." INTL. UNION OF OPERATING ENGINEERS,LOC. 139175vided by the Regional Director for Region 30, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof,and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, in-cluding all places where notices to its members arecustomarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered,defaced,or covered by any othermaterial.(d) Deliver to the Regional Director for Region30 signed copies of the said notice in sufficientnumber to be posted by Camosy Construction Co.,Inc., the Employer being willing.(e) Notify said Regional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF INTERNATIONAL UNIONOF OPERATING ENGINEERS,LOCAL No. 139Pursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOT cause or attempt to causeCamosy Construction Co., Inc.,to discriminateagainst Charles H. Schlitz or any other of itsemployees in violation of Section 8(a)(3) ofthe Act.WE WILL NOT in any like or related mannerrestrain or coerce employees of Camosy Con-structionCo., Inc.,in the exercise of theirrights guaranteed in Section 7 of the Act, ex-cept to the extent that such rights may be af-fected by an agreement requiring membershipin a labor organization as a condition of em-ployment in accordance with Section 8(a)(3)of the Act, as modified by the Labor-Manage-ment Reporting and Disclosure Act of 1959.WE WILL notify Camosy Construction Co.,Inc., in writing that we have no objection tothecontinued employment of Charles H.Schlitz,and we shall furnish the said employeewith a copy of such notification.WE WILL make whole Charles H. Schlitz forany loss of pay he may have suffered by reasonof the discrimination against him.INTERNATIONAL UNION OFOPERATING ENGINEERS,LOCAL No. 139(Labor Organization)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice, Second Floor,Commerce Building, 744NorthFourthStreet,Milwaukee,Wisconsin53203,Telephone 272-3861.TRIAL EXAMINER'S DECISIONARTHUR M.GOLDBERG,Trial Examiner: Upon acharge filed on August1,1967,' byCharles H.Schlitz, an individual,the complaint herein issuedon October 5 alleging that International Union ofOperating Engineers,Local No.139 (herein calledthe Union or the Respondent),in violation of Sec-tion 8(b)(1)(A) and(2) of the National LaborRelations Act, as amended(herein called the Act),threatened to cause Schlitz to be discharged for hisfailure to pay a reinstatement fee to the Unionwhich it was not entitled to insist upon as a condi-tion of continued employment,and had attemptedto cause his discharge for that proscribed reason.The Union denied all of the material allegations ofthe complaint.All parties participated at the hearing in Milwau-kee,Wisconsin,on November 15 and 16,and wereafforded full opportunity to be heard,to introduceevidence,to examine and cross-examine witnesses,to present oral argument,and to file briefs.Oral ar-gument was waived and briefs werefiledbyGeneral Counsel and the Respondent.Upon the entire record in the case,my reading ofthe briefs,and from my observation of the wit-nesses and their demeanor,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe complaint alleged, the parties stipulated, andIfind that Camosy Construction Co., Inc.(hereincalledCamosy), a Wisconsin corporation, is en-gaged in the construction industry with its main of-fice in Kenosha,Wisconsin.During the calendaryear preceding issuance of the complaint herein,Camosy performed construction services outsidethe State of Wisconsin valued in excess of $50,000and during the same period purchased and receivedgoods and materials in excess of $50,000 frompoints outside the State of Wisconsin.At all times material herein,Camosy is and hasbeen an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act andmeets the Board's standards for asserting jurisdic-tion.DatedBy(Representative) (Title)'Unless otherwise noted, all dates herein werein 1967. 176DECISIONSOF NATIONAL LABORRELATIONS BOARDIf.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Operating Engineers,Local No.139, is and has been at all times materialherein a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Union's OperationsThe Union,a localof theInternationalUnion ofOperating Engineers, existsand operatespursuantto the International's constitution.The Union con-sistsof three component parts,LocalNo. 139,known as theMother Local, and the B and Cbranches.The Mother Local is composed of jour-neymen operating engineers who have been mem-bers for 5 years or moreand are able to operatefivemachines within thejurisdictionof the Union.The initiation fee for Mother Localmembers is$286. Bbranchis composed of operating engineerswho cannot operate the required five machines andhave not satisfied the time requirementfor jour-neyman status.The initiation fee forB branchmembers is$118.1WhiletheMother Local and Bbranchhave differentinitiation fees,members ofbothbranches pay the same $8-per-month dues,enjoy thesame contract terms,and are dispatchedto availablework fromthe same referral list in thehiring hall.It is only while traveling interstate thatthe difference between membership in the MotherLocal andB branch has meaning. While in the ju-risdictionof anotherlocal, a memberof the MotherLocal is permittedto operate equipment while a Bbranchmember mustworkas an oiler.The jurisdiction of the Unionincludes the entireState ofWisconsin.Itsmain office is in Milwaukee.In addition three area offices are maintained andagents are stationed throughout the State.The day-to-day affairs of the Unionare in the hands of itsbusiness manager,Joseph Goetz. The financial af-fairs of the Union areadministered by its financialsecretary, Richard Good.sC branch is composed of workers in the gravel pits who pay aninitia-tion fee of $70 and monthly dues of $6. C branch is not involved in the in-stant proceeding.Testimony of Richard Good.Section (d):PENALTIES FOR MEMBERS IN ARREARSTO LOCAL UNIONArt. XXIII.Subdiv 7.Section(d).Members in arrears in tendering payment of current duesmay be removed from employment where valid collective bargainingagreements or applicable law permits.Members six(6) months in arrears in payment of dues or assess-ments may, upon report thereof by the Financial Secretary at a regularThe Union'scollective-bargaining agreements,including its contract withCamosy, provide forunion security pursuant to the terms of Section 8(f)of the Act. The contractclause reads:UNION SECURITYPART APROVISIONS IN PART"A" APPLY TO ALLJOB CLASSIFICATIONS IN ALL INDUS-TRIES LISTED.The Employeragrees to require,during thelifeof this agreement,membership in theUnion,as a condition of continuedemploy-ment of all employeescovered bythis agree-ment, after eight(8) days following the effec-tive dateof thisagreement,or after eight (8)days following the commencement of such em-ployment, whicheveris later;provided, how-ever,that such membership in the Union isavailable to such employees on the same termsand conditions generallyapplicable to othermembers and that such membership is not de-nied or terminated for reasons other than afailure by the affected employee totender theperiodic dues and initiation feesuniformlyrequired as a condition of acquiring or retain-ing membership.On "the premise that once a member,always amember of the operating engineers"3the constitu-tion of the International Union requires that amember who has been suspended for nonpaymentof duesa to regain good standing must pay in alldues, assessments,and fines then in arrears as wellas a reinstatement assessment and 3 months' duesin advance.5 It wasGood's testimony,which Icredit, that because the Union has a large ruralmembershipwhich worksonly from time to time,there were large numbers of suspended memberswho were facedwith the necessity of paying largesumsof moneyto come back into good standingwith the Union.As a result many requests weremeetingof a Local Union,be expelledby a majorityvote of the mem-bers present" Section (h)REINSTATEMENT OF SUSPENDEDMEMBERSArt. XXIII.Subdiv 7.Section(h). A member who has been suspended under the provisionsof this subdivision may be restored to membership in good standingand to his membership number only by making application on theform furnished by the General Secretary-Treasurer,together with thepayment of all dues,assessments and fines then in arrears,the rein-statement assessment and in addition an amount equal to threemonths'dues.When all the foregoing requirements have beenfulfilledby the applicant,notice thereof shall be given by the Financial Secre-tary to the General Secretary-Treasurer on the next monthly report,accomplanied by all documents,reinstatement assessment and othercharges due thereon. INTL.UNION OF OPERATING ENGINEERS,LOC. 139lodged with the Union's executive board to makeexceptions on a case-by-case basis from theserequirements. To attain a degree of uniformity theUnion in 1965 adopted a policy differentfrom thatof the International for reinstating suspended mem-bers.Under thispolicy anysuspended memberwhose dues indebtedness exceeds theMother Lo-cal's initiation fee (which then,as now,was $286)is required to pay an amount equal to the MotherLocal's initiation fee to be restored to good stand-ing. In the event that the suspended member's ar-rears is less than that initiation fee such a membermay satisfy his obligation by paying the actual duesowed plus the International's reinstatement fee of$20. In either event,the Unionforwardsto the In-ternational a sum of money equaling the Interna-tional per capita tax times the months the reac-tivatedmember was in suspension.As well, fromthe $286 fee the Union pays to the International its$20 reinstatement fee. Should the MotherLocal'sinitiation fee be raised the reinstatement fee underthis policy would automatically rise with it.B.CharlesSchlitzSchlitz,the Charging Party, had been a memberof the Union'sB branch from 1952 until 1961.Since 1952 Schlitz has been a member of theLaborer's Union. From 1952 until he went to workfor Camosy in May 1967, Schlitz worked for PeterPloskee Construction Company.Ploskee did nothave a contract with the Union.In 1961 Schlitz stopped paying duesto the Unionas he never saw its business agent and there was aninsufficient amount of work within the Union's ju-risdiction being performed by Ploskee.After heceased paying dues Schlitz received a notice ofsuspension in the mail from the Union. Thereafter,Schlitz called the Union'sbusiness agent,but thebusiness agent never returned Schlitz' call. Fromthat time until January 1967 Schlitz had no contactwith the Union.At the time he stopped payingdues, Schlitz did not request a withdrawal cardfrom the Union which he could have done under itsconstitution.C. Early Contracts Between Schlitz and the UnionIn January,while Schlitz was cleaning snow fromthe parking lot of the Kenosha hospital,he was ap-proached by Henry Brazil, union business agent forthat area,who asked if Schlitz had a union card.Schlitz replied that he was not then a member butthat he had formerly belonged to the Union. WhenSchlitz remarked that he was planning to secureemployment as an operating engineer in the spring,Brazil said that Schlitz should check with him whenready to come back into the trade.In the middleof April Schlitz was contacted byHenry Knop,operations managerof Camosy. Knopsaid that he had heard Ploskee was slow and askedifSchlitzwould be interested in working for177Camosyas a craneoperator. Schlitz told Knop hewould be interested in the job. After a further con-versation some time later between Schlitz andKnop, Schlitz went to work for Camosy the secondweek in May.InApril Schlitz had telephoned Brazil to askwhat would be required of him to get back into theUnion.Schlitz testified that Brazil replied that theUnion required $118 (the B branch initiation fee).Itwas Brazil's testimony that Schlitz came to theUnion's office and that they had had a generaldiscussion in which they had talked of Schlitz'failure to secure a withdrawal card from the Union.Brazil stated that at that time he had given Schlitz abreakdown of the total amount owed pursuant tothe International's requirements and Schlitz hadbeen told of the Union's reinstatementfee of $286.Brazil further testified that Schlitz had complainedof the amount required and had asserted the rightto come in as a new member for $118 initiation fee.The business agent stated that he had informedSchlitz that as a suspended member he could notjoin the Union under the conditions available to anew member. Though not material to a resolutionof the issues herein, I credit Schlitz' version of thisconversation. Though Schlitz' claimed inabilty tounderstand what the Union required of him seemsstrained in viewof thenumber of times variousunion officials explained its reinstatementpolicy tohim, in general Schlitz appeared to be a truthfulperson. Additionally where it matters, such as histestimony concerning his confrontation with Busi-ness Agent Koch(see section III, E),Schlitz' accu-racy was corroborated by disinterestedwitnesses.Brazil did not present so favorable a picture.On May 1, after being advised by Knop that hewas to work for Camosy, Schlitz took a check for$118 to the unionoffice.In Brazil's absence Schlitzleft the check with the Laborers'business agentwho shared office space with Brazil.D. The Union Seeks Payment From SchlitzEarly in July Brazil learned that Schlitz wasworking for Camosy as a crane operator.Brazilcalled Remo Camosy, president of Camosy Con-struction Company and advised him of Schlitz' debtto the Union. Thereafter, Knop, Camosy's opera-tions manager, spoke to Schlitz on the job, tellinghim that the Union had contacted Mr. Camosy andsuggested that the Company might advance themoney to the Union for Schlitz. Schlitz replied thathe would rather adjust his problem with the Uniondirectly and said that he would contact the Unionhimself.Thereafter on July 3 Schlitz visited Brazil at theUnion's office, pointed out that time had passedsince he had given the Union his check for $118(the B branch initiation fee), and asked why he hadnot received a union card. Brazil then gave toSchlitz a written breakdown on his indebtedness totheUnion. These figures indicated that Schlitz354-126 O-LT - 73 -pt. 1 - 13 178DECISIONSOF NATIONALLABOR RELATIONS BOARDowed $674, including the International's $20 rein-statement fee, when his delinquency was computedpursuant to the International Union requirementthat all past indebtedness be paid. Pursuant to theUnion's 1965 policy governing reinstatement (whatBrazilcharacterized as the "reduced structure")the business agent submitted to Schlitz the follow-ing figuresand comments:$286Reduction20Reinstatement 656 July 67 through December 67362Total-118 pd. (May 1, 1967)244BalanceWhen Schlitz asked for a further explanation ofthese figuresBrazilsaid that the matter should betaken up with Goetz, the Union's businessmanagerwho would be in Kenosha at a unionmeeting onJuly 17.At thistime Brazilgave Schlitz a copy of the cur-rent collectiveebargainingagreementcontaining theunion-security provision.On July 17 Schlitz attended the unionmeeting inKenosha.After themeetingSchlitz approachedGoetz, showed thebusiness manager Brazil's com-putation of the money required to restore theCharging Party to union membership, and asked foran explanation and a bill. Following some discus-sion duringwhich Goetz learned that Schlitz hadretained his membership in the laborers union, thebusiness manager suggestedthat Schlitz secure em-ployment within the jurisdiction of that union.When Schlitz demanded a bill for thereinstate-ment fee, Richard Good, the union financial secre-tary, entered the conversation to explain that theUnion did not bill any of its members for moneysthey owed. In addition to Goetz and Good,BusinessAgentsBraziland William Koch, Jr., were presentduringthis conversation. At times the discussionwas a heated one.E.The Eventsof July26 and FollowingOn July 26 while Schlitz was working as a craneoperator for Camosy on the site of a new school inCudahy,Wisconsin,William Koch,Jr., the Union'sbusiness agent,came on to the jobsite,approachedthe crane,and asked Schlitz if he had a union card.During the conversation which ensued,AndrewSchnetter,Camosy's job superintendent,a foremanand two carpenters,Wochowiak and Drascic, werein a position to hear all or parts of the discussion.Schlitz testified that he told Koch he was not then amember of the Union but that he had paid his in-itiation fee to Brazil and had not received his unionbook. Koch said that Schlitz had no business on themachine and that he did not want Schlitz "foulingup" in Koch's territory. Schlitz explained that hehad told Brazil where he was working and what hewas doing. At this point the business agent toldSchlitz that the Union would tell him and he wouldnot tell the Union. Koch then told Schlitz that hehad 2 days to straighten out his affairs with theUnion or the business agent would kick Schlitz offthe machine and close down the job.Wochowiak and Drascic, while not claiming tohave heard the entire conversation, substantiallycorroborated Schlitz, including his testimony thatKoch had threatened to shut the job down.Schnetter, Camosy's business superintendent, re-called Koch giving Schlitz a 2-day ultimatum buttestified that he could not recall the business agentthreateningto close the job down. However, afterKoch left the jobsite, Schnetter called Knop, his su-perior, and advised him that there was a unionproblem brewing and that the job might bepicketed.Koch also testified that he had told Schlitz hewould kick Schlitz off the crane if he had notstraightened out his financial difficulties with theUnion in 2 days. In view of the substantial cor-roboration supplied by the two carpenters andSchnetter's subsequent conversation with Knop, Icredit Schlitz' testimony concerning Koch's threatto close down the job if Schlitz had not obtainedgoodstandingin the Union within the 2-day timelimit.As noted, following the Schlitz-Koch conversa-tion, Schnetter called Knop, Camosy's operationsmanager.Schnetter advised Knop that there was apossibility of trouble with the Union because ofSchlitz' dues problem. Knop testified that Schnetterwas concerned that, as a resultof the Union-Schlitzproblem, Camosy's ability to proceed with the jobmight be hurt by picketing.?On the day following Koch's visit to the jobsite,Schlitz took his tools to Camosy's trailer on thejobsite where he had a conversation with Schnetter.Schnetter told Schlitz he had spoken to Union Busi-nessManager Goetz and had been informed of theamount of money the Union was claiming fromSchlitz. Schnetter advised Schlitz to straighten outhis debt with the Union over the weekend so thathe could return to work on Monday. Schlitztestified that he was told not to come back to workBrazil was in error in adding a separate figureof $20 forthe Interna-tional's reinstatement fee Underthe Union's reinstatement policy that feewas sent to the International from the $286 reinstatement charge. Brazilwas also in error in his computation of the amount for dues inadvance. Thefigure of$56 provided for dues for7 months ratherthan the 6 monthswhichBrazil was demanding.' Schnetter denied that he had heard anything mentioned about picket-ing or shutting down thejob However,itwas Schnetter's testimony that hetold Schlitz to straighten out his difficulties with the Union as "1 don't wantno union problems."I credit Knop's testimony and conclude that Schnetterwas concerned that,because Schlitz was not in good standing,the Unionwould picket and close down the Cudahy School job for which he wasresponsible INTL. UNION OF OPERATING ENGINEERS, LOC.the following Monday unless he had straightenedout his problem with the Union because Camosycould not afford to have the job closed down. Icredit Schlitz.The following MondaySchlitz again called Braziland asked for a bill or receipt for the money,threatening to go to the NationalLaborRelationsBoard if the Union did not permit him to work onthe Camosyjob. Brazil suggested that Schlitz get ajob as a laborer.8During the week following Koch's visit to thejobsite, Schlitz did not work for Camosy. In thattime he filed unfair labor practice charges againsttheUnion and had several conversations withKnop. In the last conversation, at the end of theweek, Knop told Schlitz to report for work becausethe Company could not wait the month it wouldtake the Board to process the charge Schlitz hadfiled.Knop testified that he told Schlitz to comeback to work as a laborer. When Schlitz returned towork he was paid operating engineer'swages butthe crane was used only sparingly, Knop testified,because the Company, feeling they were in viola-tion of theagreementwith the Union by not havinga union operator on the job, feared there would berepercussions from the Union if the crane wereoperated on a full schedule.F.Contentions and ConclusionsIn his brief General Counsel urges a finding ofviolation on three counts.First,that the reinstate-ment feeof $286 could not lawfully be required;second, that the Union was not privileged under thelaw to require of Schlitz,as a condition of acquiringmembership pursuant to a union-security agree-ment, payment of dues in advance or of the Inter-national's reinstatementfee of $20, which GeneralCounsel characterizes as an assessment;and, third,that the Union did not deal fairly with Schlitz whenit required him to pay a reinstatement fee after ithad acquiesced in his suspended statusfor 7 years.A finding that the reinstatement fee could notlawfully be required is urged on two theories.First,General Counselarguesthat what the Union calls areinstatement fee isin truth backdueswhich ac-crued during a period when Schlitz was notobligated by the terms of a union-security agree-ment to maintain membership in the labor or-ganization.This argument is supported by the lineof cases followingColonie Fibre Company, Inc.,69NLRB 589, enfd. 163 F.2d 65 (C.A. 2). It is thenargued that the Union could not lawfully demandpayment of the fee on the theory that it is requiredof Schlitz because he failed to pay dues which ac-"Brazil's testimony concerning this conversation was substantially akinto that of Schlitz other than as to his suggestion that Schlitz work as alaborer rather than as an engineer.""Under the second proviso to § 8(a)(3), the burdens of membershipupon which employment may be conditioned are expressly limited to thepayment of initiation fees and monthly dues.It is permissible to condition139179crued in the prehire period. Thus, General Counselargues,citingSpectorFreight System, Inc.,123NLRB 43, enfd. 273 F.2d 272 (C.A. 8), cert. de-nied 362 U.S. 962, the fee is based on the failure topay dues when there was no obligation to do so.Finally, the fee is bad, General Counselargues,because it is computed upon the amount of duesclaimed. That the fee is so computed can be shown,it is argued,by the fact that a suspended memberwho owes less than the$286 reinstatement fee canregain his good standing in theUnion bypaymentof the smaller figure.The Union defends its demand for the reinstate-ment fee by analogizing that fee, required ofsuspended members, to the iniation fee to be paidby new applicants, a right claimed under theBoard'sdecisioninFood Machinery and ChemicalCorporation,99 NLRB 1430. The fact that theUnion has looked to a period prior to Schlitz' em-ployment under its union-security agreement withCamosy to determine his lack of good standing withthe resulting obligationto paythe reinstatementrather than the initiation fee does notper semakethe demand illegal.Simmons Company,150 NLRB709, 712. The Union rebuts the argument that the$286 reinstatement fee is actually a fee computedon dues owed by citing toSimmons,where thesuspended member was offered by the union in thatcase a number of methods to reacquire good stand-ing amongwhich was payment of all back dues ow-ing, includingthose which accrued prior to execu-tion of a union-security agreement. InSimmons,theUnion notes, the Board did not find that the alter-native method of reestablishing membership in thelabor organization by means of paying a reinstate-ment fee had been tainted by the Union's sug-gestion that the suspended member could also reat-tain good standing by paying the entire dues debt.Threshold to any finding of violation herein is thefacual question as to whether the Union sought bythreat or act to interdict Schlitz' job status withCamosy. Absent threat to Schlitz that his job wouldbe endangered or action taken to cause his jobtenureto be affected, there can be no violation ofSection 8(b)(1)(A) or (2) regardless of the legalstatus of the reinstatement fee.N.L.R.B. v. Allis-Chalmers Manufacturing Company,388 U.S. 175,184. However, the fact that Schlitz had voluntarilyacquired real membership in the Union9 at a timewhen his Employer was not party to a union-securi-ty agreement with the Union does not assist theUnion here if an attempt was made to reach theemployment relationship.N.L.R.B. v. Allis-Chal-mers Manufacturing Company, supra.I find that onJuly 26, William Koch, union business agent, bothemployment upon membership,but membership,insofar as it has sig-nificance to employment rights, may in turn be conditioned only upon pay-ment of fees and dues. 'Membership' as a condition of employment is whit-tled down to its financial core"N L R B. v General Motors Corp,373 U.S734,742. 180DECISIONSOF NATIONAL LABOR RELATIONS BOARDthreatened Schlitz that he would be removed fromthe job if he did not pay the moneys demanded ofhim by the Union and, at the same time, made aconstructive demand upon Camosy that Schlitz betaken off the crane. SeeSoutheastern Plate GlassCompany,129 NLRB 412. I creditthe testimonythat Koch told Schlitz he had no right to be on thecrane unless he had a unioncard,and that the busi-ness agent gave Schlitz2 daysto straighten out hisdebt to the Union or he would be-pulled off theequipment and Camosy's construction job closeddown.In findingthat the Union caused Camosy todischarge Schlitz I note the testimony that Brazilhad informed Remo Camosy, company president,of Schlitz' debt to the Union and Knop's sub-sequent conversation with Schlitz in which theCompany's operations manager told Schlitz of thatcalltoCamosy.Moreover, I credit Knop'stestimony that,after Koch's visit to the jobsite onJuly 26, Schnetter called Knop to alert him that theUnion might close down the job if Schlitz continuedon the job without having returned to good stand-ing in theUnion. Thus,absent a right under thesecond proviso to Section 8(a)(3) to so reach theemployment relationship, the Union violated Sec-tion 8(b)(1)(A) and (2) of the Act.10I turn first to General Counsel's assertion that theUnion was not privileged to demand dues in ad-vance from Schlitz. The statute provides that thedues payable under a union-security agreementmust be "uniformly required as a condition ofacquiring or retaining membership." It was Brazil'sintention to require that Schlitz pay to the Uniondues for 6 months." When the Union, in 1965,adopted its own policy for reinstatement ofsuspended members upon payment of the MotherLocal's initiation fee, there was no reference in theresolution to an additional requirement that pay-ment of dues in advance be tendered with the rein-statement fee. However, when Goetz, the Union'sbusiness manager,notified the Union's representa-tives in the field that the new reinstatement policywas in effect, he added, "the $286 plus a year duesin advance will tend to alert the member to hisobligations." Finally, Richard Good, the Union'sfinancial secretary, testified that the Union en-courages a returning member "to pay five or sixmonths dues." Good defined encouragement in thiscase as "mandatory basically." Assuming that forthe purpose of dues requirements, as in the case ofdifferent fees charged for initiation or reinstate-ment, suspended members as a group are a"reasonable classification 1112which may be sub-jected to a dues structure other than that chargedsome other classifications of members, I do not findthat the requirement of advance payment of dues inthis case satisfies the requirements of the Act. Itcannot be said on the basis of the evidence adducedin this proceeding that the advance dues paymentdemanded of Schlitz represented "periodic dues ...uniformly required" of all suspended membersseeking reinstatement in the Union. Accordingly,on the merits I would find that the Union violatedSection 8(b)(1)(A) of the Act by threatening to af-fect Schlitz' employment status if he did not paydues in advance, and violated Section 8(b)(2)when it caused Camosy to sever the employmentrelationship, if only for 1 week, because he hid notresolved his financial problem with the Union, in-cluding this dues demand.However, in the circumstances of this case, I be-lieve that a finding of violation based on the de-mand for advance payment of dues would deny toRespondent its right to procedural due process. Itdoes not appear that thisissue(or Brazil's demandfor separate payment of the International's $20reinstatement fee) was clearly defined or that theUnion was advised that General Counsel wouldpress for a finding of violation on any matter otherthan the demand for the Union's reinstatement feeitself.SeeN.L.R.B. v. Bradley Washfountain Co.,192 F.2d 144, 149 (C.A. 7). The complaintallega-tions were limited to the "reinstatement fee."13 Asevidenced by his offer into evidence of Brazil'sdetailed breakdown of Schlitz'alleged indebtednessto the Union, General Counsel, before the hearingopened, was aware of the demand for advance pay-ment of dues and for separate payment of the Inter-national's fee. Yet General Counsel did not amendthe complaint to give Respondent notice that thedues andInternationalfeewere in issue. Asevidencecame in duringthe hearing which wouldsupport a finding of violation based on the dues andInternational fee issues,General Counsel did not10General Counsel urges that Brazil's insistence on July 3 that Schlitzpay the reinstatementfee, coupledwith the furnishing to Schlitz at thattime of a copyof the collective-bargaining agreement containing the union-security provision,was a demand for the moneys Brazil detailed to Schlitzthat day and a violation of Section8(b)(I)(A). Citing Nanini's, Inc , 102NLRB406 Assuming the Union had no right to assert the claim, I wouldfind thatBrazil's conduct violated theAct as didthat of Koch.However, bypresenting the contractto Schliu andfully advising him of the Union's de-mand,Brazil met for Respondent its duty to deal fairly with Schlitz by giv-ing him clear notice of what was required of him to retain his employment.Local 545, InternationalUnion of OperatingEngineers,AFL-CIO (JosephSarceno &Sons, Inc.),161 NLRB1114. In his brief General Counsel ap-pears to have abandoned the allegation that Goetz threatened Schlitz onJuly 17.In any event the evidence does not support that allegation of thecomplaint and I shall recommend that it be dismissed11 In fact the amount demanded,$56, representsdues for 7months for aB branch member Despite this error in arithmetic the legal result is thesame.11Food Machinery and Ch enucal Corporation,99 NLRB 1430, 143113 In pertinentpart the complaintreads5. On orabout the dates in-dicated...the Respondent restrained and coerced the ChargingParty bythreatening to cause (his]Employer todischargehim for hisnonpaymentof a reinstatement fee which the Respondent was not entitled to insist uponas a condition of continuedemployment6 On or about July 27, 1967, Respondentattempted to cause andcaused Camosy to discharge the Charging Party because he refusedto pay the reinstatement fee alleged above. INTL. UNION OF OPERATINGENGINEERS,LOC. 139181seek to amend the complaint then or to otherwisealert Respondent to this theory of violation. In theface of General Counsel'sfailure to alert theRespondent to its peril it is not surprising that theUnion felt free to have Good,in direct examina-tion,testify to the Union's policy of demandingdues in advance from suspended members and tointroduceGoetz'memorandum in which therequirement of a year's dues in advance is men-tioned.It is only on the basis of this evidencepresented by Respondent that the.lack of uniformi-tyintheadvance dues requirement can beestablished.This evidence was not essential toRespondent's defense and came in only as part oftheres gestaeof the putative violation arising fromthe required reinstatement fee. The fact that theUnion failed to treat the dues and Internationalreinstatement fee issues in its otherwise com-prehensive brief is further evidence that to the timethe Union received General Counsel's brief hereinitwas not on notice that these matters were in is-sue.J.C. Penney Co. v. N.L.R.B.,384 F.2d 479, 483(C.A. 10). On thisstate of the record I cannot findthat this"material issue...has been fairly tried bythe parties [and] should be decided...regardlessof whether it has been specifically pleaded."Amer-ican Boiler Manufacturers Associationv.N.L.R.B.,366 F.2d 815,821 (C.A.8). Accordingly,Iwill notrecommend an order based on the Union's demandfor advance payment of dues and of the Interna-tional'sreinstatement fee.Local542, IUOE,AFL-CIO (Elmhurst ContractingCo., Inc.),141NLRB53, 55,enfd.asmodified329 F.2d 512(C.A. 3 ).14Finally,Iam not satisfied that the cases supportGeneral Counsel's allegation that the Union's im-position of its reinstatement fee was violative of theAct. The fee demanded bears no relationship to theactual dues indebtedness of the suspended member.Regardless of the amount of dues owed the fee isthe same.The fact that in some instances the mem-ber's indebtedness is less than the $286 reinstate-ment fee and he may be restored to good standingupon payment of the smaller amount does not of it-self relate the fixed reinstatement fee to the backdues owed.As inSimmonsCompany,150 NLRB709, where the union offered to the suspendedmember the options,among others, of paying eitherthe reinstatement fee or the actual dues indebted-ness,the Union here"sought to impose no obliga-tion...which was not required of any other formermember,deliquentmember,ornonmember,whichever[he] deemed more advantageous."Sim-mons, supraat page 712.The additional fact thatfrom the reinstatement fee the Union transmits tothe International per capita taxes for all the monthsof the member's suspensiondoes not transform thefee to back dues. The per capitatax is not duesuniformly required of the member but rather is atax levied by the Internationalon the local unionand not a sum directly charged to the member.Ranesv.Office Employees, Local No.28,317 F.2d915, 917-918 (C.A. 7);King v. Randazzo, 234F.Supp. 388, 394 (E.D.N.Y.), affd. as modified 346F.2d 307 (C.A. 2);United Brotherhood of Carpen-ters and Joiners of America v. Brown,343 F.2d 872,886 (C.A. 10);Brotherhood of Painters v. Brother-hood of Painters, Local Union 127,264 F.Supp.301, 306-307 (N.D.Calif.). But seeLocal No.2, In-ternationalBrotherhood of Telephone Workers v. In-ternationalBrotherhood of Telephone Workers,362F.2d 891, 894-895 (C.A. 1), cert. denied 385 U.S.947. Therefore, not even as to that part of the rein-statementfee whichgoesfor per capita tax can itbe said that the fee is masked back dues.General Counsel looks toSpector Freight System,Inc.,123 NLRB 43, to supporthis contention thatthe Union could not lawfully demand payment ofthe reinstatement fee. It is his claim that therequirement that the fee be paid was based uponSchlitz' failure to pay dues before he was hired byCamosy. InSpectorthe Board first found that the"insistenceupon [the employee's]discharge waspredicated upon his nonpayment of ... prehiredues and that the Company was fully apprised thatthe discharge was demanded for this reason."Spec-torat 44. The Board then went on to say that itwould find the discharge violative of the Act even ifit resulted from the employee's failure to pay thereinstatement fee. Noting that the fee resulted fromcomputation of back dues for a period duringwhich the employee was under no statutory obliga-tion to pay dues to the Union to keep his job, theBoard, citingLocal 140, Bedding, Curtain &DraperyWorkers Union (The Englander Company,Inc.),109 NLRB 326, held there was no "signifi-cant difference between a union demanding thedischarge of an employee who lost membership ingood standing for failing to pay dues which accruedduring a period when there was no statutory obliga-tion to maintain such membership as a condition ofemployment, and demanding the discharge of a em-ployee who lost goodstandingonly because theunion took into account dues which accrued duringa period when the employee could not lawfully berequired to pay them to retain his employment."Spectorat 44-45.Latercasesindicate that General Counsel is rely-ing upondictumrather than the rule of the casewhen he relies on this second holding inSpector.This interpretation gains support from theBoard'slanguage inaffirming the Trial Examiner inLocal" In any event it does not appear that Schlitz'failure to accede to theUnion's demands was based on resistance to the inclusion therein of ad-vance dues or the International's fee.Rather, he could not understand thebans for the reinstatement fee of $286 and was adamant inhis insistanceupon a detailed receipt for the money. 182DECISIONSOF NATIONAL LABOR RELATIONS BOARD545, International Unionof OperatingEngineers,AFL-CIO (Joseph Sarceno&Sons, Inc.),161NLRB 1114. There theBoard stated:Although the Trial Examiner found thatRespondent had demanded payment of eitherback duesand areinstatement feeor areferralfee as a condition of [the Charging Party's]continued employment, he did not predicateany violation upon such finding.It is well set-tled that a demand for back duesand arein-statement fee, based on a period when therewas no statutory obligation to maintain mem-bership as a condition of employment,is viola-tive of the Act. SeeSpector Freight System,Inc.[citation omitted]. [Emphasis supplied.]In applyingSpectorto the facts inJoseph Sarceno,the Board has clearly coupled the reinstatement feewith the back dues. While the referral fee as a con-dition of employment is stated in the disjunctive,the back dues and reinstatement fee are twicelinked.This further suggests that the Board's firstfinding inSpector,based on the demand for prehiredues,was theratio decidendi.Itwould thus appearthat a demand for a reinstatement fee will run afoulof the law only when coupled with a demand forback dues.In its most recent pronouncement in this area, inInternational Brotherhood of Boilermakers, Iron ShipBuilders,Blacksmiths,Forgers and Helpers, LocalLodge No.338, AFL-CIO (Eidal International Divi-sions Southwest Factories,Inc.),166 NLRB 874,the Board said:This[Eidal]isnot a case...where a unionmember had allowed his membership to lapseduring a period of unemployment and had thenbeen required to pay a reinstatement fee as acondition of resuming union membership. Ac-cordingly,this case is governedbySpectorFreight System,Inc.[citation omitted], whosecontinued validity was recognized inSimmonsCompany[citation omitted]upon which thedissent relies.In so stating the Board clearly indicates that hadEidal Internationalbeen a case"where a unionmember has allowed his membership to lapse dur-ing a period of unemployment and had then beenrequired to pay a reinstatement fee as a conditionof resuming union membership"Spectorwould nothave governed.The instant proceeding is just sucha case.Ergo,Spectoris inapplicable to the case atbar.Accordingly,Ifind that the Union's demandhere for the reinstatement fee, uncoupled to backdues,was permissible under the Board's holding inFood Machinery and Chemical Company, supra,andthat the Union's efforts to compel payment of thatfee did not violate the Act.CONCLUSIONS OF LAW1.Camosy ConstructionCo., Inc.,is engaged incommerce within the meaning of Section2(6) and(7) of the Act.2.Respondent is a labor organization within themeaning of Section2(5) of the Act.3.Respondent has not committed unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERIt is recommended that the complaint herein bedismissed.